DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-5, 7-12, and 14-16 is/are currently pending and considered below.

Claim Objections
Claim(s) 1-5, 7-12, and 14-16 is/are objected to because of the following informalities:
Claims 1-5, 7-12, and 14-16 recite phrase “characterised in that”, which is incorrectly spelled under U.S. standards. Furthermore, Applicant is suggested to change the phrase into more commonly used U.S. conjunction “wherein”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 1-5, 7-12, and 14-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1-4 and 8-12 recite the following broad recitation followed by the narrower statement of the range/limitation. Claim 1, line 2 “additional elements, in particular straws”
Claim 1, lines 2-3, “packages, preferably cardboard composite packages”
Claim 1, lines 10-11, “a result of an adjustment, in particular of the applicator”
Claim 2, “pivotable about a positioning pivoting axis…, in particular to be rotatable about a positioning axis of rotation”
Claim 3, “at least 10 deg., preferably at least 20 deg., in particular at least 30 deg., particularly preferably at least 40 deg.”
Claim 4, “at least 20 deg., preferably at least 45 deg., in particular at least 70 deg. particularly preferably at least 80 deg.”
Claim 8, “a common pivoting axis, in particular a common axis of rotation”
Claim 9, “in particular on the additional element guide, and/or in that the at least one applicator, in particular adjacent to the application finger, comprises a guide finger for guiding the additional element in an interlocking manner from the pick-up position to the application position, in particular along the additional element guide, and/or for picking up the additional element in the pick-up position in an interlocking manner.
Claim 10, “at least one transportation belt, in particular comprising recesses or cams for interacting with packages”
Claim 10, “provided for transporting the packages along the transport track and in that, preferably, the transportation belt is provided on the side of the packages facing away from the applicator”
Claim 11, “additional elements, in particular straws”
Claim 11, “packages, preferably cardboard composite packages”
Claim 12, “preferably engaging with the alignment pivoting axis at an angle of at least 20.degree., preferably at least 45.degree., in particular at least 70.degree., particularly preferably at least 80.degree., in particular pivoted by at least 10.degree., preferably at least 20.degree., in particular at least 30.degree., particularly preferably at least 40.degree.”
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the narrow language is interpreted as merely exemplary, as the claim limitations use optional terms such as “in particular”, “preferably”, and “particularly preferably”.

Claim 11, a method claim, fails to recite a transitional phrase to distinguish between the preamble and the body (or steps) of the claim, thereby rendering the claim indefinite. See MPEP 2111.03.
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims, thus are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spatafora (US 2011/0002754 A1).
Regarding claim 1, Spatafora discloses an application device (1, at least Fig. 1) for applying additional elements (folded leaflets 2), in particular straws (optional limitation, see 112(b) rejection above), to packages (packets 3 of cigarettes), preferably cardboard composite (optional limitation), having at least one transport device for transporting the packages along a transport track (conveyor 31 carrying packets 3 of cigarettes, [0028]) and having at least one application apparatus (distribution unit 30) comprising at least one applicator for applying the additional elements to the package (of transfer mechanisms 33), wherein the applicator is provided on the application apparatus to be adjustable from a pick-up position for picking up the additional elements, to an application position for applying the additional elements to the packages and back (“The transfer mechanisms 33 consist essentially in a pick-up head 34 carried by the free end of a shaft 35, mounted rotatably about an axis disposed radially to the wheel 32… The pick-up head 34 is pivotable through an angle of 90.degree. by rotating the shaft 35, in such a way as to change the orientation of the folded leaflets 2 about to be applied to the packets 3 of cigarettes” [0030]), wherein 
the at least one application apparatus, as a result of an adjustment, in particular of the applicator, overlapping with the adjustment of the applicator from the pick-up position to the application position, is designed for picking up the additional elements in a pick-up orientation in space by the applicator (pick up position as shown in Fig. 5) and for applying the additional elements in an application orientation inclined from the pick-up orientation in space by the applicator (90 degree inclination, as explained in [0030]) and wherein the at least one applicator is associated with a control device for controlling the adjustment of the applicator between the pick-up orientation and the application orientation (aligner element 37 and the cam means, [0031]), 
characterised in that 
(“as to ensure that the selfsame leaflet 2 is correctly positioned”, [0031]) and in that the at least one control device comprises at least one roller (aligner element 37 pivotable or rollable on a respective axis 38) for rolling along on a control cam (“cam means” [0031]) of the application apparatus when adjusting the applicator between the pick-up position and the application position (as shown in Fig. 6).

Regarding claim 2, Spatafora discloses the application device according to claim 1, characterised in that 
the at least one applicator arranged on the application apparatus to be pivotable about a positioning pivoting axis (axis 38) from the pick-up position to the application position and back, in particular to be rotatable about a positioning axis of rotation (optional limitation).
Regarding claim 3, Spatafora discloses the application device according to claim 1, characterised in that 
the at least one applicator is arranged on the application apparatus to be pivotable about an orientation pivoting axis (axis 38), or to be rotatable about an orientation axis of rotation from the pick-up orientation to the application orientation and back (optional limitation followed by “or”), and in that, preferably, the applicator is pivoted or rotated in the application orientation with respect to the pick-up orientation at least 10.degree. (optional limitation), preferably at least 20.degree. (optional limitation), in particular at least 30.degree. (optional limitation), particularly preferably at least 40.degree (optional limitation, however Spatafora does disclose the angular change of 90 degrees, [0030]).
Regarding claim 4, Spatafora discloses the application device according to claim 3, characterised in that 
the orientation pivoting axis or the orientation axis of rotation forms an angle of at least 20.degree. (angular change of 90 degrees, [0030]), preferably at least 45.degree. (optional limitation), in particular at least 70.degree. (optional limitation), particularly preferably at least 80.degree. (optional limitation) with the positioning pivoting axis or the positioning axis of rotation.
Regarding claim 5, Spatafora discloses the application device according to claim 1, characterised in that 
the at least one applicator is associated with a holding section which is pivotably or rotatably held in the application apparatus for the pivotable or rotatable holding of the applicator from the pick-up orientation to the application orientation and back (“a pick-up head 34 carried by the free end of a shaft 35, mounted rotatably about an axis disposed radially to the wheel 32”, [0030]).
Regarding claim 7, Spatafora discloses the application device according to claim 1, characterised in that 
the roller is connected to the applicator for pivoting or rotating the at least one applicator via at least one lever means (lever in a form of pivotable shaft at axis 38).
Regarding claim 8, Spatafora discloses the application device according to claim 1, characterised in that 
(plurality of transfer mechanisms 33 rotatable about the center of the wheel 32 as shown in Fig. 6 and [0030]-[0031]).
Regarding claim 9, Spatafora discloses the application device according to claim 1, characterised in that 
the at least one applicator comprises a spring-loaded application finger adjustable, in particular pivotable, in the direction of an additional element guide for guiding the additional element from the pick-up position to the application position (“The function of the arcuate restraint 36 is to prevent the folded leaflets 2 from springing open” implies that the aligner element 37 is spring-loaded at the axis 38) and/or in the direction of a package (optional limitation), for at least partially receiving the additional element, for applying the additional element (for applying leaflet 2) and/or for holding the additional element (optional limitation), in particular on the additional element guide (optional limitation), and/or in that the at least one applicator (optional limitation), in particular adjacent to the application finger, comprises a guide finger for guiding the additional element in an interlocking manner from the pick-up position to the application position (continuation of the optional limitation “and/or in that the at least one applicator… comprises…”), in particular along the additional element guide (optional limitation), and/or for picking up the additional element in the pick-up position in an interlocking manner (optional limitation).
Regarding claim 10, Spatafora discloses the application device according to claim 1, characterised in that 
(conveyor 31), in particular comprising recesses or cams for interacting with packages (optional limitation), is provided for transporting the packages along the transport track (in the direction D, Fig. 6) and in that, preferably, the transportation belt is provided on the side of the packages facing away from the applicator (optional limitation).

Regarding claim 11, Spatafora discloses a method for applying additional elements (folded leaflets 2), in particular straws (optional limitation), to packages (packets 3 of cigarettes), preferably cardboard composite packages (optional limitation), preferably by using an application device (1, at least Fig. 1) according to claim 1 (optional limitation; see also claim 1 rejection above), 
in which the additional elements arranged in an application orientation (prior to the rotation of 90 degrees as disclosed in [0030]) in space are picked up by at least one applicator in a pick-up position (position as shown in Fig. 5), 
in which the additional elements are adjusted by an adjusting movement of the applicator from the pick-up position to the application position (rotation of 90 degrees as disclosed in [0030]), 
in which the additional elements are adjusted in space by an adjusting movement of an application apparatus, in particular the applicator (optional limitation), from the pick-up orientation to an application orientation, overlapping the adjustment of the applicator from the pick-up position to the application position (“The aligner element 37 is caused by suitable fixed cam means (not illustrated) to describe an angular movement between a position of disengagement, and a raised operating position in which the finger locates against the edge of the leaflet 2 taken up by the pick-up head 34, so as to ensure that the selfsame leaflet 2 is correctly positioned.”), 
in which the at least one applicator is forcibly adjusted from the pick-up orientation to the application orientation and back as a result of the adjustment of the applicator between the pick-up position and the application position by a control device (aligner element 37 and the cam means, [0031]), and 
in which when adjusting the applicator, a roller of (aligner element 37 pivotable or rollable on a respective axis 38) the control device rolls along on a control cam (“cam means” [0031]) of the application apparatus and thus controls the adjustment of the applicator from the pick-up orientation to the application orientation ([0030]-[0031]).

Regarding claim 12, Spatafora discloses the method according to claim 11, 
in which the additional elements are pivoted about a positioning pivoting axis (axis 38), in particular rotated about a positioning axis of rotation by an adjusting movement of the at least one applicator from the pick-up position to the application position (optional limitation), and/or 
(rest of the claim is optional due to the word “and/or” prior and is not considered) in which the additional elements are pivoted by an adjusting movement of an application apparatus, in particular the applicator, from the pick-up orientation in space to an application orientation in space overlapping the adjustment of the applicator from the pick-up position to the application position about an alignment pivoting axis preferably engaging with the 
Regarding claim 14, Spatafora discloses the method according to claim 11, in which the additional element is at least partially received, is held, is guided along an additional element guide and/or applied to a package by a spring-loaded application finger (“The function of the arcuate restraint 36 is to prevent the folded leaflets 2 from springing open” implies that the aligner element 37 is spring-loaded at the axis 38) and/or in which the additional element is picked up by a guide finger in the pick-up position, held between the pick-up position and the application position, in particular together with the application finger and/or the additional element guide, and/or guided along the additional element guide (optional limitation).

Regarding claim 15, Spatafora discloses the method according to claim 11, in which an applicator wheel comprising a plurality of applicators uniformly distributed around a common pivoting axis, in particular an axis of rotation is pivoted about the common pivoting axis, in particular rotated about the common axis of rotation (plurality of transfer mechanisms 33 rotatable about the center of the wheel 32 as shown in Fig. 6 and [0030]-[0031]).

Regarding claim 16, Spatafora discloses the method according to claim 11, in which the packages transported by at least one transportation belt (conveyor 31), comprising in particular (optional limitation), along a transport track adjacent to the application position of the at least one applicator (Fig. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731